Case 2:19-cv-07722-ODW-JEM Document 79

ANDREW P. LEHMAN, J.D.
Lehmanlaw2002@yahoo.com
94 Bayou Lane,

Kemah, TX 77565
Telephone: 281-409-6939
Facsimile: 310-388-0175
DEFENDANT PRO SE

\

Filed 05/26/20 Page 1of2 Page ID#:3711

    
   
   

FLED
CLERK, US. DISTRICT COURT

26, 2020

   
  

MAY

CENTRAL DISTRICT OF Ore.
BY

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

BUREAU OF CONSUMER FINANCIAL PROTECTION

PLAINTIFF/PETITIONER,

CASE NUMBER
3:19-CV-07722-s0(TEM)

 

v.
CERTIFIED FORENSIC LOASN AUDITORS, LLC,

ANDREW LEHMAN, J.D., ET AL DEFENDANT(S).

 

I, ANDREW P LEHMAN, J.D.

REQUEST TO PROCEED
IN FORMA PAUPERIS WITH
DECLARATION IN SUPPORT

, declare under penalty of perjury, that the foregoing is true and

correct; that I am the petitioner/plaintiff i in the above entitled case; that in support of my motion to proceed without being
required to prepay fees, costs or give security therefore, I state that because of my poverty I am unable to pay the costs of
said proceedings or to give security therefore and that I am entitled to redress.

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are

true, correct and complete.

1. Are you presently employed? MyYes CNo

a.

If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your

employer. CFLA, 94 BAYOU LANE, KEMAH, TX 77565, WAGES ARE LESS THAN $2,000.00 / MONTH

 

b. Ifthe answer is no, state the date of last employment and the amount of the salary and wages per month which

 

you received,

2. Have you received, within the past twelve months, any money from any of the following sources?

a. Business, profession or form of self-employment?
b.

c.
d.
e,

f.

Rent payments, interest or dividends?
Pensions, annuities or life insurance payments?
Gifts or inheritances?

Any other income (other than listed above)?

Loans?

CYes No
OYes MNo
ClYes MNo
Yes WNo
OYes MNo
OYes MNo

If the answer to any of the above is yes, describe such source of money and state the amount received from each

source during the past twelve (12) months:

 

 

 

REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT

CV-60 (04/06)

Page 1 of 2
Case 2:19-cv-07722-ODW-JEM Document 79 Filed 05/26/20 Page 2of2 Page ID #:3712

3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
accounts, if applicable.) Yes [No

If the answer is yes, identify each account and separately state the amount of money held in each account for each of
the six (6) months prior to the date of this declaration.

 

4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
household furnishings and clothing)? Yes No

If the answer is yes, describe the property and state its approximate value:

 

 

5. In what year did you last file an Income Tax return? 2019 -
Approximately how much income did your last tax return reflect? $20, 000.00

6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how

much you contribute toward their support:
HUNTER LEHMAN, HAILEY LEHMAN, HANNAH LEHMAN; $1,394.00 / MONTH

 

I understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury. I
further understand that perjury is punishable by a term of imprisonment of up to five (5) years and/or a fine of $250,000
(18 U.S.C. Sections 1621, 3571).

 

 

TEXAS GALVESTON
State County (or City)
I, ANDREW P LEHMAN, J.D. , declare under penalty of perjury that the

 

foregoing is true and correct.

¢/aalao ro Y\——_

Date } Parr (Signature) / C ross f op} ru

qo

 

REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60 (04/06) Page 2 of 2
